DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Applicant has amended claim 3 to overcome the 112(b) rejection provided in the previous office action for claim 3.

Response to Arguments
Applicant's arguments filed on 10/08/2021 with respect to claims 1 - 13 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that the reference teaches away from transmitting an intermediary-instruction to a sensor external to image processing unit.
	Examiner notes that applicant claims transmitting an intermediary-instruction to a sensor external to image processing unit. Mian clearly teaches sending an intermediary-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mian (US PgPub No. 2008/0177507). 
Regarding claim 1, Mian teaches an image-processing unit for an electronic device (figure 2 and paragraph 0022), comprising: a digital signal processor (DSP) (figure 2 item 16); a first control interface configured for receiving an AP-instruction from an application processor (AP) external to the image-processing unit (figure 2 item 10A); a second control interface configured for transmitting an intermediary-instruction to a 

Regarding claim 2, as mentioned above in the discussion of claim 1, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the AP generates the AP-data based on the received intermediary-data (figure 2 item 10A; wherein the AP generates the AP-data based on the received intermediary-data).

Regarding claim 3, as mentioned above in the discussion of claim 1, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the AP-data 

Regarding claim 4, as mentioned above in the discussion of claim 1, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the AP and the image-processing unit synchronously process the AP-data (figure 2; wherein the AP and the image-processing unit synchronously process the AP-data).

Regarding claim 5, Mian teaches an electronic device (figure 2 and paragraph 0022), comprising: a first camera and a second camera (figure 3 items 34A – 34D); an application processor (AP) (figure 2 item 10A); and an image-processing unit (IPU) coupled with the first camera, the second camera, and the AP, wherein the IPU is configured to receive a first AP-instruction from the AP for controlling the first camera and the second camera (figure 2 item 16), generate a first intermediary-instruction and a second intermediary-instruction based on the first AP-instruction, transmit the first intermediary-instruction to the first camera, transmit the second intermediary-instruction to the second camera (figure 2 item 16; generate a first intermediary-instruction and a second intermediary-instruction based on the first AP-instruction, transmit the first intermediary-instruction to the first camera, transmit the second intermediary-instruction to the second camera), receive a first camera-data from the first camera in response to the first intermediary-instruction, receive a second camera-data from the second camera in response to the second intermediary-instruction (figure 2 item 50; receive a first camera-data from the first camera in response to the first intermediary-instruction, receive 

Regarding claim 6, as mentioned above in the discussion of claim 5, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the AP is configured to transmit the first AP-instruction directly to the first camera without utilizing the IPU (figure 2 item 14/figure 3 item 10; wherein the AP is configured to transmit the first AP-instruction directly to the first camera without utilizing the IPU).

Regarding claim 7, as mentioned above in the discussion of claim 5, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the AP is configured to receive the first camera-data directly from the first camera without utilizing the IPU (figure 2 item 14/figure 3 item 10; wherein the AP is configured to receive the first camera-data directly from the first camera without utilizing the IPU).

Regarding claim 8, as mentioned above in the discussion of claim 5, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the AP is 

Regarding claim 9, as mentioned above in the discussion of claim 5, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the AP-data is generated by the AP based on the first intermediary-data received from the IPU (figure 2 item 10A; wherein the AP-data is generated by the AP based on the first intermediary-data received from the IPU).

Regarding claim 10 Mian teaches a method for providing image-processing functionality to an electronic device (figure 2 and paragraph 0022), the method comprising: receiving, by an image-processing unit (IPU) (figure 2 item 16) of the electronic device from an application processor (AP) (figure 2 item 10A), an AP-instruction for controlling a camera in the electronic device (figure 2 item 16); generating, by the IPU, an intermediary-instruction based on the AP-instruction (figure 2 item 16; generating, by the IPU, an intermediary-instruction based on the AP-instruction); transmitting, by the image-processing unit, the intermediary-instruction to the camera (figure 2 item 16; transmitting, by the image-processing unit, the intermediary-instruction to the camera) receiving, by the image-processing unit, a camera-data from the camera in response to the intermediary-instruction (figure 2 item 14; receiving, by the image-processing unit, a camera-data from the camera in response to the intermediary-instruction); generating, by 

Regarding claim 11, as mentioned above in the discussion of claim 10, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the generating of the intermediary-instruction based on the AP-instruction comprises: generating a plurality of control instructions as the intermediary-instruction, wherein each of the plurality of control instructions is configured to control the camera in performing a corresponding operation (paragraphs 0018, 0021, and 0034 – 0040; wherein the generating of the intermediary-instruction based on the AP-instruction comprises: generating a plurality of control instructions as the intermediary-instruction, wherein each of the plurality of control instructions is configured to control the camera in performing a corresponding operation).

Regarding claim 12, as mentioned above in the discussion of claim 10, Mian teaches all of the limitations of the parent claim.  Additionally, Mian teaches wherein the 

Regarding claim 13, Mian teaches an electronic device (figure 2 and paragraph 0022), comprising: a sensor group containing a plurality of sensors (figure 3 items 34A – 34D); an application processor (AP) (figure 2 item 10A); and an image-processing unit (IPU) group coupled with the plurality of sensors and the AP, wherein the IPU group contains a plurality of IPUs (figure 2 item 16; an image-processing unit (IPU) group coupled with the plurality of sensors and the AP, wherein the IPU group contains a plurality of IPUs), the AP is connected with a first IPU selected from the plurality of IPUs, each of the plurality of sensors is connected with one of the plurality of IPUs, each one of the plurality of IPUs is configured to connect with at least one of the plurality of IPUs (figure 2 item 16; the AP is connected with a first IPU selected from the plurality of IPUs, each of the plurality of sensors is connected with one of the plurality of IPUs, each one of the plurality of IPUs is configured to connect with at least one of the plurality of IPUs), and the IPU group is configured to receive, by the first IPU, an AP-instruction from the AP for controlling the plurality of sensors, generate a plurality of intermediary-instructions based on the first AP-instruction, transmit the plurality of intermediary-instructions from the first IPU to the plurality of sensors via the plurality of IPUs, receive sensor-data from the 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	

12/05/2021